internal_revenue_service department of thee q washington dc contact person telephone number in reference to t ep ra t3 date oct uic d legend taxpayer a taxpayer b subtrust c subtrust d subtrust e date date date ira x trust y company dear this is in response to the letter submitted on your behalf by your authorized representative in which you through your authorized representative request several letter rulings under sec_408 of the internal_revenue_code the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date prior to attaining age taxpayer b whose date of birth was date attained age retirement arrangement ira representative asserts that ira x meets the requirements of code sec_408 at his death taxpayer a maintained an individual your authorized taxpayer a was survived by his spouse ira x with company and who also has not prior to his death taxpayer a named trust y as the beneficiary of his ira x taxpayers a and b were the settlors of trust y and y page taxpayers a and b were the co-trustees of trust y taxpayer a taxpayer b became the sole trustee of trust y upon the death of section dollar_figure of trust y provides in pertinent part the demise of the first settlor to die trust estate into three separate subtrusts subtrusts cc that upon the trustee shall divide the d and e section 9a of trust y provides that if the trustee of trust y has been named the beneficiary of a deceased spouse’s interest in any benefit plan then the deceased spouse’s interest in such benefit plan shall be allocated to subtrust e and the provisions of this article article 9a shall apply section 9a of trust y provides that if the required_beginning_date has not occurred at the time of death of deceased spouse the trustee shall elect to receive distributions from the benefit plan in annual or more frequent installments over the period measured by the surviving spouse’s life expectancy if the benefit plan so allows section dollar_figure of trust y provides in pertinent part that the or apply for the benefit of the trustee of trust y shall pay to surviving_spouse all of the income of subtrust e in quarter-annual or more frequent installments section dollar_figure of trust y further provides that if the trustee considers such payments of income insufficient the trustee shall also pay or apply for the benefit of the surviving_spouse such sums out of the principal of subtrust e the trustee’s discretion shall consider necessary for the surviving spouse’s proper health support maintenance and education in accordance with his or her accustomed manner of living at the date of this instrument as the trustee in section dollar_figure of trust y provides in pertinent part that the trustee has the power to take any_action or make any election in order to minimize the tax_liabilities of the trust and its beneficiaries section 9a of trust y provides that during the life of the surviving_spouse a power_of_appointment over any portion of a benefit plan or surviving_spouse a retirement_plan may be exercised only in favor of the section 9a of trust y provides that with respect to any benefit plan trust y shall become irrevocable on the earlier of the death of the plan participant or on the plan participant’s required_beginning_date under the plan your authorized representative asserts that the term benefit plan under trust y includes an ira described in code sec_408 a taxpayer b as trustee of trust y intends to allocate taxpayer to subtrust e under trust y a’s ira x ira x to herself as beneficiary of subtrust e said power_of_appointment taxpayer b will receive the proceeds of ira taxpayer b will then appoint after the exercise of page nd will then roll over said proceeds into an ira set up and ained in the name of taxpayer b said rollover will occur no than the day following the day upon which the ira x proceeds ilocated to subtrust e based on the above facts and representations you through your authorized representative request the following letter rulings if taxpayer e appoints ira x to herself and receives that the proceeds of ira x the payee or distributee thereof for purposes of code sec_408 d she will be treated as that ira x will not be treated as meaning of code sec_408 with respect to taxpayer b an inherited ira within the is eligible to roll over the distribution ‘that taxpayer b from ira x into an ira set up and maintained in her name pursuant to code sec_408 rcliover of such distribution occurs no later than the eatin oo te subtrust e day following the day said ira x proceeds are allocated a i as long as of trust y and the at taxpayer b will not be required to include in her gross_income for federal_income_tax purposes for the year in which séid tra x distribution occurs and the year in which said rcllover is timely made distr from said ira x and timely rolled over any portion of the amounts set up and maintained in taxpayer b’s name your ruling requests code sec_408 as otherwise provided in this subsection any distributed out of an individual_retirement_plan shall manner provided under sec_72 gross_income by the payee or distributee as the case d provides that sec_408 does not over contribution if such contribution satisfies the sec_408 a and d b tide sec_408 a i provides that sec_408 does any amount_paid or distributed out of an ira to the or whose benefit the account is maintained if the entire vec including money and any other_property is paid into xr than an endowment_contract for the benefit of such met later than the 60th day after the day on which he ne payment or distribution e of sec_408 c i provides in pertinent part that shall not apply to received by an individual from such account and no amount ed from such account to another ira shall be excluded from an inherited ira sec_408 page income by reason of such transfer and such inherited account shall not be treated as amount is an ira for purposes of determining whether any other a rollover_contribution code sec_408 c iil provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual c ii surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira thus pursuant to code sec_408 a if q a a-4 further provides in pertinent part sec_1_408-8 of the proposed income_tax regulations q a a provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account a surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 a a rather than those of sec_40i a b election wili be considered to have been made by a surviving_spouse if either of the following occurs account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 have not been distributed within the appropriate time period applicable to the decedent under sec_401 a b or amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over in distribution_requirements of sec_401 a a result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained a into an ira for the benefit of such surviving_spouse above which are subject or deemed to be subject_to the any required amounts in the any additional as described that an the q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own makes said election methods by which a surviving_spouse so elects q a a-4 lists actions by which a surviving_spouse however q a a-4 does not provide the exclusive generally if the proceeds of a decedent's ira are payable to a and are paid to the trustee of the trust who then pays them to trust the decedent’s surviving_spouse as beneficiary of the trust said surviving_spouse shall be treated as having received the ira proceeds from the trust and not from the decedent spouse generally shall not be eligible to roll over transferred said distributed ira proceeds into her own ira accordingly such surviving or have however the general_rule will not apply in a case where the surviving_spouse is the sole trustee of the decedent's trust who must allocate an ira to such allocation appoints the ira to the surviving_spouse who then a specific subtrust under the trust and who after page receives the ira proceeds and rolls them into an ira set up and maintained in her name in this case taxpayer b is the sole trustee of trust y who once the ira has been allocated to subtrust e taxpayer b will pursuant to trust terms must allocate tra x y once the appoint the ira to herself as tra has been so appointed taxpayer b will take the ira proceeds and roll then into an ira set up and maintained in her name will occur no later than the day following the date on which the ira was allocated to subtrust e under this set of facts the service will not apply the general_rule set forth above a beneficiary of subtrust e to subtrust e under trust the rollover thus with respect to your ruling requests the service concludes as follows if taxpayer b appoints ira x that the proceeds of ira x the payee or distributee thereof for purposes of code sec_408 d to herself and receives she will be treated as that ira x will not be treated as meaning of code sec_408 d an inherited ira within the with respect to taxpayer b is eligible to roll over the distribution that taxpayer b from ira x into an ira set up and maintained in her name pursuant to code sec_408 rollover of such distribution occurs no later than the day following the day said ira x proceeds are allocated to subtrust e a i as long as of trust y and the that taxpayer b will not be required to include in her gross_income for federal_income_tax purposes for the year in which said ira x distribution occurs and the year in which said rollover is timely made distributed from said ira x and timely rolled over into an ira set up and maintained in taxpayer b’s name any portion of the amounts this ruling letter is based on the assumption that ira x referenced herein either has complied or will comply with the requirements of code sec_408 also assumes that taxpayer b’s rollover ira will comply with the requirements of code sec_408 at all times relevant thereto at all times relevant thereto it this ruling is directed solely to the taxpayer who requested it sec_6110 cited by others as precedent of the code provides that it may not be used or dov page pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours parcel hon frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 wy
